Title: To James Madison from Sylvanus Bourne, 8 August 1801 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


8 August 1801, Amsterdam. Has learned from the newspapers that Jefferson has decided to vacate the diplomatic mission at The Hague. Interprets this as an additional obligation on himself to attend to and convey all interesting political information. Has no doubt that the Batavian government will accept him as official channel of communications because of their acquiescence on this point during Murray’s mission in France.
 

   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p.; docketed by Wagner.


   A full transcription of this document has been added to the digital edition.
